               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                          Exhibit B
 Deposition Transcript of Dr. Shayne Sebold Taylor, M.D.




Case 3:19-cv-00328 Document 93-3 Filed 05/29/20 Page 1 of 65 PageID #: 1488
                            GORE, et al.
                                   vs.
                             LEE, et al.




           SHAYNE SEBOLD TAYLOR, M.D.
                           April 15, 2020




Case 3:19-cv-00328 Document 93-3 Filed 05/29/20 Page 2 of 65 PageID #: 1489
·1   · · · · · · ·UNITED STATES DISTRICT COURT
· · ·· · · · ·FOR THE MIDDLE DISTRICT OF TENNESSEE
·2   · · · · · · · · · NASHVILLE DIVISION
· · ··__________________________________________________
·3
· · ·· KAYLA GORE; JAIME COMBS;
·4   · L.G.; and K.N.,

·5     · · · · · · Plaintiffs,

·6     · vs.· · · · · · · · · · · · · ·Case No. 3:19-0328

·7     ·   WILLIAM BYRON LEE, in his
· ·   ··   official capacity as
·8     ·   Governor of the State of
· ·   ··   Tennessee; and LISA
·9     ·   PIERCEY, in her official
· ·   ··   capacity as Commissioner
10     ·   of the Tennessee
· ·   ··   Department of Health,
11
· ·   ·· · · · · · Defendants.
12
· ·   ··__________________________________________________
13

14

15

16     · · · · · · Videoconference Deposition of:

17     · · · · · · SHAYNE SEBOLD TAYLOR, M.D.

18   · · · · · · Taken on behalf of Defendants
· · ·· · · · · · April 15, 2020
19

20

21
· ·   ··__________________________________________________
22
· ·   ··   ·   ·   ·   · · · ·Elite Reporting Services
23     ·   ·   ·   ·   · · www.elitereportingservices.com
· ·   ··   ·   ·   ·   ·Lindsey R. Perry, LCR, RPR, CRR, CSR
24     ·   ·   ·   ·   · · · · Post Office Box 292382
· ·   ··   ·   ·   ·   · · · Nashville, Tennessee· 37229
25     ·   ·   ·   ·   · · · · · · ·(615)595-0073



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 3 of 65 PageID #: 1490
                          www.EliteReportingServices.com
·1     · · · · · ·A· P· P· E· A· R· A· N· C· E                  S

·2

·3     ·For the Plaintiffs (via videoconference):

·4   ·     ·   ·   ·   ·MR. OMAR GONZALEZ-PAGAN
· · ··     ·   ·   ·   ·Attorney at Law
·5   ·     ·   ·   ·   ·Lambda Legal Defense & Education Fund, Inc.
· · ··     ·   ·   ·   ·120 Wall Street, 19th Floor
·6   ·     ·   ·   ·   ·New York, New York· 10005
· · ··     ·   ·   ·   ·(212)809-8585
·7   ·     ·   ·   ·   ·ogonzalez-pagan@lambdalegal.org

·8
· ·   ··   ·   ·   ·   ·MS. SASHA BUCHERT
·9     ·   ·   ·   ·   ·Attorney at Law
· ·   ··   ·   ·   ·   ·Lambda Legal Defense & Education Fund, Inc.
10     ·   ·   ·   ·   ·1776 K Street NW, Suite 722
· ·   ··   ·   ·   ·   ·Washington, D.C.· 20006
11     ·   ·   ·   ·   ·(202)804-6245
· ·   ··   ·   ·   ·   ·sbuchert@lambdalegal.org
12

13   ·     ·   ·   ·   ·MS. SAMONEH (SAMMY) KADIVAR
· · ··     ·   ·   ·   ·Attorney at Law
14   ·     ·   ·   ·   ·Baker Botts, LLP
· · ··     ·   ·   ·   ·98 San Jacinto Boulevard, Suite 1500
15   ·     ·   ·   ·   ·Austin, Texas· 78701
· · ··     ·   ·   ·   ·(512)322-2581
16   ·     ·   ·   ·   ·samoneh.kadivar@bakerbotts.com

17
· ·   ··   ·   ·   ·   ·MS. KATHRYN S. CHRISTOPHERSON
18     ·   ·   ·   ·   ·Attorney at Law
· ·   ··   ·   ·   ·   ·Baker Botts, LLP
19     ·   ·   ·   ·   ·1001 Page Mill Road, Building 1, Suite 200
· ·   ··   ·   ·   ·   ·Palo Alto, California· 94304
20     ·   ·   ·   ·   ·(650)739-7500
· ·   ··   ·   ·   ·   ·kathryn.christopherson@bakerbotts.com
21

22

23

24

25     ·//



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 4 of 65 PageID #: 1491 2
                          www.EliteReportingServices.com
·1      ·For the Defendants (via videoconference):

·2     ·   ·   ·   ·   ·MS. DIANNA BAKER SHEW
· ·   ··   ·   ·   ·   ·MS. SARA E. SEDGWICK
·3     ·   ·   ·   ·   ·MR. MATTHEW F. JONES
· ·   ··   ·   ·   ·   ·MR. S. JAE LIM
·4     ·   ·   ·   ·   ·Assistant Attorneys General
· ·   ··   ·   ·   ·   ·P.O. Box 20207
·5     ·   ·   ·   ·   ·Nashville, Tennessee· 37202
· ·   ··   ·   ·   ·   ·(615)532-1969
·6     ·   ·   ·   ·   ·dianna.shew@ag.tn.gov
· ·   ··   ·   ·   ·   ·sara.sedgwick@ag.tn.gov
·7     ·   ·   ·   ·   ·matt.jones@ag.tn.gov
· ·   ··   ·   ·   ·   ·jae.lim@ag.tn.gov
·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 5 of 65 PageID #: 1492 3
                          www.EliteReportingServices.com
·1      · · · · · · · · · · I· N· D· E               X

·2      · · · · · · · · · · · · · · · · · · · · · · · Page

·3   · Examination· · · · · · · · · · · · · · · · · · 7
· · ·· By Ms. Shew
·4
· · ·· Examination· · · · · · · · · · · · · · · · · ·48
·5   · By Mr. Gonzalez-Pagan

·6

·7

·8
· ·   ·· · · · · · · · E· X· H· I· B· I· T                  S
·9
· ·   ·· · · · · · · · · · · · · · · · · · · · · · · Page
10
· ·   ·· Exhibit No. 1· · · · · · · · · · · · · · · · ·10
11     · · · · Expert Report of Dr. Shayne Sebold
· ·   ·· · · · Taylor, M.D. with exhibits
12
· ·   ·· Exhibit No. 2· · · · · · · · · · · · · · · · ·11
13     · · · · Updated Bibliography, April 2020

14

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 6 of 65 PageID #: 1493 4
                          www.EliteReportingServices.com
·1     · · · · · S· T· I· P· U· L· A· T· I· O· N                 S
·2
·3
·4
·5
·6     · · · · · · ·The videoconference deposition of
·7     ·SHAYNE SEBOLD TAYLOR, M.D. was taken by counsel for
·8     ·the Defendants, by Notice, with all participants
·9     ·appearing at their respective locations, on
10     ·April 15, 2020, for all purposes under the Federal
11     ·Rules of Civil Procedure.
12     · · · · · · ·All objections, except as to the form of
13     ·the question, are reserved for the hearing, and that
14     ·said deposition may be read and used in evidence in
15     ·said cause of action in any trial thereon or any
16     ·proceeding herein.
17     · · · · · · ·It is agreed that LINDSEY R. PERRY, LCR,
18     ·RPR, CRR, CSR, Court Reporter for the State of
19     ·Tennessee, may swear the witness, and that the
20     ·reading and signing of the completed deposition by
21     ·the witness are not waived.
22
23
24
25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 7 of 65 PageID #: 1494 5
                          www.EliteReportingServices.com                           YVer1f
·1     · · · · · · · · · · · ·*· ·*· ·*

·2

·3     · · · · · · ·MS. SHEW:· I'm Dianna Shew.· I'm with

·4     ·the Tennessee Attorney General's Office representing

·5     ·the defendants in this case.· Just a couple of

·6     ·announcements, and then I think the court reporter

·7     ·might have some announcements.

·8     · · · · · · ·We are conducting this deposition via

·9     ·Webex.· The witness, the court reporter, and all

10     ·counsel are appearing through Webex.· We have

11     ·stipulated that the witness may be sworn remotely

12     ·and will be bound by that oath as if sworn in

13     ·person.

14     · · · · · · ·All objections except as to the form of

15     ·the question are reserved.· Although this is -- this

16     ·deposition is being conducted via Webex, which is a

17     ·video -- has a video aspect to it, this deposition

18     ·is being recorded by normal stenographic means only,

19     ·and we are not making a video recording.

20     · · · · · · ·I think that is it.· We have one

21     ·objecting attorney who has been identified, so I

22     ·believe that it will not be necessary, then, for him

23     ·to identify himself each time he makes an objection.

24     ·That will make things go more smoothly, and I think

25     ·it -- I'm looking -- it looks like we have pretty



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 8 of 65 PageID #: 1495 6
                          www.EliteReportingServices.com                           YVer1f
·1     ·much everybody else muted.

·2     · · · · · · ·So with that, are there any other

·3     ·announcements by Plaintiffs' counsel or the court

·4     ·reporter?

·5     · · · · · · ·MR. GONZALEZ-PAGAN:· Not from

·6     ·Plaintiffs' counsel.· Thank you, Dianna.

·7     · · · · · · ·THE REPORTER:· I don't think I have any

·8     ·announcements other than we need to be very aware of

·9     ·speaking loudly and clearly and one at a time, and

10     ·just let me know if anyone has any questions during

11     ·the proceedings, but with that, I think we can go

12     ·ahead and swear our witness in.

13     · · · · · · ·MS. SHEW:· All right.

14

15     · · · · · · · · · · · *· ·*· ·*

16     · · · · · · · SHAYNE SEBOLD TAYLOR, M.D.

17     ·was called as a witness, and after having been first

18     ·duly sworn, testified as follows:

19

20     · · · · · · · · · · · EXAMINATION

21     ·QUESTIONS BY MS. SHEW:

22     ·Q.· · · Dr. Taylor, would you state your full name

23     ·for the record, please.

24     ·A.· · · My name is Shayne, S-H-A-Y-N-E.· My middle

25     ·name is Sebold, S as in Sam, E-B-O-L-D, as in dog.



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 9 of 65 PageID #: 1496 7
                          www.EliteReportingServices.com                           YVer1f
·1      ·Last name is Taylor, T-A-Y-L-O-R.

·2      ·Q.· · · Thank you.

·3      · · · · ·Dr. Taylor, have you ever given a deposition

·4      ·before?

·5      ·A.· · · I have not.

·6      ·Q.· · · Well, just a couple of ground rules, and

·7      ·your attorneys have probably covered this, but as

·8      ·the court reporter said, we're -- it's important

·9      ·that we not speak over each other.· She's creating a

10      ·written transcript, and it makes it hard for her to

11      ·transcribe.· In addition, with the Webex connection,

12      ·it makes it hard for us to hear.· Everybody gets

13      ·garbled, and I will try and follow that same rule

14      ·myself.

15      · · · · ·I'm going to ask you a series of questions.

16      ·If at any point you don't hear my question or don't

17      ·understand my question, please say that, and I will

18      ·be glad to restate or rephrase my question for you.

19      · · · · ·This is not an endurance competition, so if

20      ·at any point you need a break, please just say so

21      ·and we'll take a break.· I only ask that you not

22      ·request a break if I have an open question on the

23      ·table that you have not answered.

24      · · · · ·Any -- any questions about those ground

25      ·rules?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 10 of 65 PageID #: 14978
                           www.EliteReportingServices.com                          YVer1f
·1      ·A.· · · No.

·2      ·Q.· · · Okay.· Dr. Taylor, have you ever provided an

·3      ·expert report or an expert opinion in a lawsuit

·4      ·prior to this one?

·5      ·A.· · · No, I have not.

·6      ·Q.· · · All right.· Today, I'm going to ask you

·7      ·about a few exhibits.· The exhibits I'm -- that I

·8      ·may ask you about consist of your expert report, an

·9      ·updated bibliography, and the amended complaint in

10      ·this lawsuit.

11      · · · · ·Do you have those documents available to

12      ·you?

13      ·A.· · · I do.

14      ·Q.· · · Okay.· Thank you.

15      · · · · ·Dr. Taylor, what is your primary area of

16      ·expertise?

17      ·A.· · · I am a physician.· I'm double board

18      ·certified in both internal medicine and pediatrics

19      ·by the board -- American Board of Internal Medicine

20      ·and the American Board of Pediatrics.· I'm a primary

21      ·care physician at Vanderbilt University Medical

22      ·Center, and my clinical area of interest is taking

23      ·care of LGBTQ patients, and I'm the lead clinician

24      ·in Vanderbilt Clinic For Transgender Health where I

25      ·manage most of the hormone therapy and primary care



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20 Page 11 of 65 PageID #: 14989
                           www.EliteReportingServices.com                          YVer1f
·1      ·for transgender patients.

·2      ·Q.· · · All right.· Thank you.

·3      · · · · ·Let's -- let's start by going through your

·4      ·report, and I would like the court reporter to go

·5      ·ahead and mark that as Exhibit 1, please.

·6      · · · · · · ·(WHEREUPON, a document was marked as

·7      ·Exhibit Number 1.)

·8      · · · · · · ·THE REPORTER:· It has been so marked.

·9      · · · · · · ·MS. SHEW:· All right.· Thank you.

10      ·BY MS. SHEW:

11      ·Q.· · · Dr. Taylor, just flipping to the --

12      ·Exhibit A of your report is your CV; correct?

13      ·A.· · · That is correct.

14      ·Q.· · · Have there been any additions or changes to

15      ·this CV since you prepared your report and attached

16      ·the CV to the report?

17      ·A.· · · I have given an additional presentation.

18      ·Q.· · · Okay.· And what was that presentation?

19      ·A.· · · That presentation was for the American

20      ·College of Osteopathic Obstetricians and

21      ·Gynecologists.· It was regarding clinical care for

22      ·the transgender patient.

23      ·Q.· · · And when was that?

24      ·A.· · · That was just last week.· Very recently,

25      ·which is why it was not on this most updated CV.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            10
                                                      Page 12 of 65 PageID #: 1499
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Okay.· And did you -- was that presented

·2      ·live or was it presented in some way virtually?

·3      ·A.· · · The conference ended up being a virtual

·4      ·conference due to the COVID pandemic.

·5      ·Q.· · · Okay.· It was a conference of the American

·6      ·College of Obstetricians and Gynecologists?

·7      ·A.· · · It was the American College of

·8      ·Osteopathic --

·9      ·Q.· · · Okay.

10      ·A.· · · -- Obstetricians and Gynecologists, so

11      ·A-C-O-O-G.

12      ·Q.· · · Thank you.

13      · · · · ·Any other changes, additions, or corrections

14      ·to your CV?

15      ·A.· · · No.· I think that otherwise it's pretty up

16      ·to date.

17      ·Q.· · · All right.· And then Exhibit B to your

18      ·report is a bibliography?

19      ·A.· · · That's correct.

20      ·Q.· · · And I understand there has been an addition

21      ·to that bibliography since it was filed?

22      ·A.· · · Yes.· It was amended.

23      ·Q.· · · Okay.· Let's -- let's go ahead and mark the

24      ·updated bibliography as Exhibit 2.

25      · · · · · · ·(WHEREUPON, a document was marked as



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            11
                                                      Page 13 of 65 PageID #: 1500
                           www.EliteReportingServices.com                         YVer1f
·1      ·Exhibit Number 2.)

·2      · · · · · · ·THE REPORTER:· It has been so marked.

·3      ·BY MS. SHEW:

·4      ·Q.· · · Dr. Taylor, can you tell me what was

·5      ·otherwise added or changed to the amended

·6      ·bibliography?

·7      ·A.· · · An additional research paper that was just

·8      ·written was added to the bibliography.· Was recently

·9      ·published.

10      ·Q.· · · Was that -- I'm looking at the amended

11      ·bibliography.

12      · · · · ·Was that Item 48?

13      ·A.· · · No.

14      ·Q.· · · Okay.· I was just looking for a 2020 study.

15      ·Or was it Item -- Item 51?· No.· Item 51 appears --

16      ·you don't know which is the addition?

17      ·A.· · · I have the -- the -- I have the name of the

18      ·citation.· I'm wondering if the copy that we have --

19      ·that I printed off this morning, it doesn't include

20      ·it.

21      ·Q.· · · What's the name?

22      ·A.· · · The title of the paper is called

23      ·Gender-Concordant Identity Documents and Mental

24      ·Health Among Transgender Adults in the United

25      ·States.· It was published in Lancet.· I'm looking



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            12
                                                      Page 14 of 65 PageID #: 1501
                           www.EliteReportingServices.com                         YVer1f
·1      ·through the bibliography, and I'm wondering if it

·2      ·hasn't been included in this most recent one.

·3      ·Q.· · · Well, the one I have is 59 entries, and the

·4      ·previous one had 58.· So, somewhere, we've added,

·5      ·but they're listed -- seem to be listed by author's

·6      ·last name.

·7      ·A.· · · Let me look.

·8      · · · · · · ·MR. LIM:· If I may, Dr. Taylor, it's

·9      ·Paragraph 48.

10      · · · · · · ·MR. GONZALEZ-PAGAN:· Yeah.· It's 48 on

11      ·the updated, Dianna.

12      · · · · · · ·Dr. Taylor, this one, actually, that

13      ·you're looking at is the updated bibliography, which

14      ·is a standalone document and not the one that's

15      ·attached to the report.

16      ·BY MS. SHEW:

17      ·Q.· · · Right.· That's what -- I thought it was 48.

18      ·Yeah.· 48.

19      ·A.· · · Oh, I apologize.· I have a different copy of

20      ·it printed out for me.

21      ·Q.· · · Okay.· Okay.

22      ·A.· · · I apologize.

23      ·Q.· · · So Item 48 on the updated bibliography is

24      ·the recent addition; correct?

25      ·A.· · · Let me clarify.· Yes, that is correct.                 I



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            13
                                                      Page 15 of 65 PageID #: 1502
                           www.EliteReportingServices.com                         YVer1f
·1      ·apologize about that.

·2      ·Q.· · · Okay.· Dr. Taylor, what documents have you

·3      ·reviewed regarding this lawsuit or regarding the

·4      ·plaintiffs in this case?

·5      ·A.· · · Regarding the plaintiffs, the only document

·6      ·that I have reviewed is the amended complaint and

·7      ·the documents that are listed in my bibliography

·8      ·that were helpful in preparing my testimony.

·9      ·Q.· · · Have you reviewed any other documents

10      ·regarding this lawsuit or regarding the plaintiffs?

11      ·A.· · · Yes, actually.· I have reviewed the expert

12      ·witness [sic] written by Dr. Ettner and by the --

13      ·written by the defendant witnesses as well.

14      ·Q.· · · Anything else that you reviewed?

15      ·A.· · · Not that I can recall.

16      ·Q.· · · And you said you'd reviewed items in the

17      ·bibliography that you believed were helpful to you

18      ·in this case?

19      ·A.· · · That's correct.

20      ·Q.· · · So you did not rely on all of the items in

21      ·the bibliography in forming your opinions in this

22      ·case; is that correct?

23      ·A.· · · The items in the --

24      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

25      ·//



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            14
                                                      Page 16 of 65 PageID #: 1503
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MS. SHEW:

·2      ·Q.· · · You can answer.

·3      ·A.· · · The items in the -- okay.· Thank you.

·4      · · · · ·The items in the bibliography are some of

·5      ·the most well-established papers in this field.· Not

·6      ·all of them -- the content of all of them did not

·7      ·make it into the testimony, but they were all

·8      ·reviewed while preparing my testimony.

·9      ·Q.· · · And you said some of them were what?· Some

10      ·of the most -- I forget the term you used now.· Some

11      ·of these are what?· Among the most -- I don't think

12      ·you said "important," but --

13      ·A.· · · Often cited.

14      ·Q.· · · Often cited?· And which are those?

15      ·A.· · · I don't have a specific one that is used

16      ·more often than others when -- I don't have a

17      ·specific one that's used more often than others.

18      ·Q.· · · All right.· So if I understand your

19      ·testimony, you're saying that you reviewed

20      ·everything in the bibliography but relied more

21      ·heavily on some items than on others; is that

22      ·correct?

23      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

24      ·BY MS. SHEW:

25      ·Q.· · · Is that correct?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            15
                                                      Page 17 of 65 PageID #: 1504
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · Yes, that is correct.

·2      ·Q.· · · Are there any other documents regarding the

·3      ·plaintiffs or this lawsuit that you have reviewed?

·4      ·A.· · · None that I can recall.

·5      ·Q.· · · Have you met with any of the plaintiffs in

·6      ·this case?

·7      ·A.· · · Not regarding this case, no.

·8      ·Q.· · · Okay.· But you -- apparently you have met

·9      ·with one or more of the plaintiffs in this case; is

10      ·that correct?

11      ·A.· · · One of the plaintiffs in this case is a

12      ·volunteer at my clinic.

13      ·Q.· · · And which plaintiff is that?

14      ·A.· · · That would be Ms. Jaime Combs.

15      ·Q.· · · Okay.· Have you discussed this lawsuit with

16      ·Ms. Combs?

17      ·A.· · · I have not.

18      ·Q.· · · Have you discussed Ms. Combs' facts as they

19      ·are recited in the amended complaint in this lawsuit

20      ·with Ms. Combs?

21      ·A.· · · I have not.

22      ·Q.· · · Are there any -- have you met or spoken with

23      ·any of the other plaintiffs in this case in any

24      ·context?

25      ·A.· · · I have not.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            16
                                                      Page 18 of 65 PageID #: 1505
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Have you in any way provided any counseling

·2      ·or medical treatment for any of the plaintiffs in

·3      ·this case?

·4      ·A.· · · I have not.· I have not treated any of them

·5      ·clinically.

·6      ·Q.· · · Dr. Taylor, as I understand the opinions set

·7      ·forth in your report, you are not offering opinions

·8      ·regarding any specific harms that these particular

·9      ·plaintiffs have or have not suffered; is that

10      ·correct?

11      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

12      · · · · · · ·THE WITNESS:· I have never treated these

13      ·patients, so my testimony is not based on the

14      ·current Plaintiffs' experiences or the harms that

15      ·they have faced.

16      ·BY MS. SHEW:

17      ·Q.· · · And, again, as I understand your report and

18      ·the opinions set forth in that report, you are not

19      ·claiming to have expertise regarding the creation,

20      ·amendment, or maintenance of vital records; is that

21      ·correct?

22      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

23      · · · · · · ·THE WITNESS:· I am a medical physician.

24      ·My expertise lies in the treatment of patients and

25      ·not in the formation or preservation of vital



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            17
                                                      Page 19 of 65 PageID #: 1506
                           www.EliteReportingServices.com                         YVer1f
·1      ·records.

·2      ·BY MS. SHEW:

·3      ·Q.· · · Did Plaintiffs' counsel provide you any

·4      ·information regarding this case other than what

·5      ·you've just described to us?

·6      ·A.· · · No.· I believe the documents I described are

·7      ·the only ones that the plaintiffs' counsel provided

·8      ·me with.

·9      ·Q.· · · Okay.· Did Plaintiffs' counsel ask you to

10      ·make any assumptions about the plaintiffs in this

11      ·case or about any other things in this case?

12      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

13      ·Privilege.

14      · · · · · · ·Dr. Taylor, you may answer to the extent

15      ·that it doesn't reveal any privileged information.

16      · · · · · · ·THE WITNESS:· Can you repeat the

17      ·question, please?

18      ·BY MS. SHEW:

19      ·Q.· · · I asked if Plaintiffs' counsel asked you to

20      ·make any assumptions about the plaintiffs or about

21      ·any other things in this case.

22      ·A.· · · No.

23      ·Q.· · · Dr. Taylor, I would like to ask you to give

24      ·us, at least in your expertise, your definition of

25      ·some terms that have been used in this lawsuit.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            18
                                                      Page 20 of 65 PageID #: 1507
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·First, what is transgender or a transgender

·2      ·person?

·3      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

·4      · · · · · · ·THE WITNESS:· A transgender person -- a

·5      ·transgender individual is a person who has a gender

·6      ·identity that does not match their sex assigned at

·7      ·birth.

·8      ·BY MS. SHEW:

·9      ·Q.· · · All right.· And what is gender identity?

10      ·A.· · · Gender identity is one's lived experience

11      ·and one's identity as either male or female or

12      ·neither of the above.· It is -- every person has a

13      ·gender identity, and it is biologically based and

14      ·innate to that individual.

15      ·Q.· · · So one's gender identity, as you said, might

16      ·be male or female or neither of the above; correct?

17      ·A.· · · That's correct.

18      ·Q.· · · Okay.· If it is neither male nor female,

19      ·what options are there?

20      ·A.· · · Most of my patients identify as either male

21      ·or female, but there is a small subset of patients

22      ·who do not identify as either male or female or

23      ·have -- feel that they possess gender identities

24      ·that encompass both genders.

25      ·Q.· · · Are there particular terms or terminologies



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            19
                                                      Page 21 of 65 PageID #: 1508
                           www.EliteReportingServices.com                         YVer1f
·1      ·that are used by those persons?

·2      ·A.· · · Some terms that are used to describe those

·3      ·people are gender nonbinary or gender fluid.

·4      ·Genderqueer is another term that's used.

·5      ·Q.· · · Is -- is it accurate to say that those

·6      ·persons would feel incorrectly identified if

·7      ·referred to as either male or female?

·8      ·A.· · · I cannot make a generalization as to how

·9      ·those patients would feel based on how you address

10      ·them.

11      ·Q.· · · Do you -- without making a generalization,

12      ·then, do you know of specific examples -- and I'm

13      ·not asking you to identify people at all.· I'm just

14      ·asking if you know of specific examples of persons

15      ·who identify neither as male nor female, and with

16      ·those examples in mind, would they maintain that

17      ·they are incorrectly identified if referred to as

18      ·male or female?

19      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

20      · · · · · · ·THE WITNESS:· I would say, based on the

21      ·limited amount of patients that I have experienced

22      ·with -- who do not identify as male or female, they

23      ·would object to being identified as either male or

24      ·female.

25      ·BY MS. SHEW:



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            20
                                                      Page 22 of 65 PageID #: 1509
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · All right.· Getting back to -- I was asking

·2      ·you to give us some definitions.

·3      · · · · ·What is sex?

·4      ·A.· · · Sex is a complex multifactorial term, and

·5      ·many things go into sex.· It's generally determined

·6      ·based on a cursory exam of an infant's external

·7      ·genitals in the delivery room, but after significant

·8      ·amount of research and study, we have realized and

·9      ·understood that it is far more complex than that.

10      ·It also incorporates an individual's chromosomal

11      ·makeup, their hormonal makeup, the hormones they

12      ·were exposed to during fetal development, the

13      ·hormones they're exposed to during puberty, their

14      ·internal anatomy, their external anatomy and -- in

15      ·addition to their gender identity.

16      ·Q.· · · What is true sex?

17      ·A.· · · I'm sorry.· Can you repeat the question?

18      ·Q.· · · The phrase "true sex," T-R-U-E, true sex,

19      ·what does that mean?

20      ·A.· · · I am not familiar with that phrase.

21      ·Q.· · · Okay.· What about gender dysphoria?

22      ·A.· · · Gender dysphoria is a diagnosis where

23      ·somebody experiences psychological trauma,

24      ·depression, anxiety, and distress over the fact that

25      ·their gender identity does not match their sex that



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            21
                                                      Page 23 of 65 PageID #: 1510
                           www.EliteReportingServices.com                         YVer1f
·1      ·was assigned to them at birth.

·2      ·Q.· · · What does the phrase "gender nonconforming"

·3      ·mean?

·4      ·A.· · · That isn't a term I use regularly, and I

·5      ·have not defined it in my testimony.· I think that

·6      ·many people have different definitions of that term,

·7      ·and I don't really feel that I can comment on it.

·8      ·Q.· · · Do you have a working definition?

·9      ·A.· · · It's not really -- that term isn't really in

10      ·my vernacular that I use clinically, so, no, I don't

11      ·have a working definition of gender nonconformity.

12      ·Q.· · · Okay.· Let's -- I'd like to ask you a few

13      ·questions about your report if you want to just get

14      ·that handy.· Let's start at Paragraph 18.

15      ·A.· · · Okay.

16      ·Q.· · · And you testified about this a little bit

17      ·just a moment ago.· You say the sex of a child is

18      ·often determined after delivery based on the visual

19      ·appearance of an infant's external genitals, and you

20      ·go on to say that that's successful in assigning sex

21      ·in an overwhelming majority of individuals.

22      · · · · ·Do you have any opinion that sex at the time

23      ·of birth should be -- should be determined in some

24      ·different way?

25      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            22
                                                      Page 24 of 65 PageID #: 1511
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· At this point, I believe

·2      ·that we should continue to use an infant's genitals

·3      ·as a proxy for their sex, as we are unable to have

·4      ·the capacity to do a further diagnostic workup on

·5      ·every individual that's born.· With that said, if an

·6      ·infant or a child or an individual disagrees with

·7      ·that proxy that we use and said that it was the

·8      ·wrong sex, they should not be penalized for that.

·9      ·BY MS. SHEW:

10      ·Q.· · · And what do you mean by "They should not be

11      ·penalized for that"?

12      ·A.· · · Well, what I'm trying to say is that if --

13      ·somebody's gender identity and how they identify is

14      ·the determining factor for their sex, not the proxy

15      ·that we used when they were in the delivery room

16      ·when they were born.

17      ·Q.· · · Let's flip ahead, Dr. Taylor, to

18      ·Paragraph 41 of your report.

19      ·A.· · · Okay.

20      ·Q.· · · You describe gender transition for persons

21      ·who suffer from gender dysphoria as having three

22      ·components:· Social transition, medical transition,

23      ·and surgical transition; correct?· Three possible

24      ·components, not three necessary components.· Is that

25      ·correct?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            23
                                                      Page 25 of 65 PageID #: 1512
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · Yes.· That's what's outlined in my

·2      ·testimony.

·3      ·Q.· · · Okay.· Then at Paragraph 44, you state the

·4      ·"central aspect of social transition includes having

·5      ·one's personal documentation match their gender

·6      ·identity."· And "To accomplish this, many

·7      ·transgender people legally change their names..."

·8      · · · · ·Do you have a feel for what percentage of

·9      ·transgender people legally change their names as

10      ·part of transition?

11      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

12      · · · · · · ·THE WITNESS:· I couldn't possibly

13      ·predict that or pull that number without looking at

14      ·all of my patients and trying to make a

15      ·generalization.

16      ·BY MS. SHEW:

17      ·Q.· · · If you looked at all of your patients, is it

18      ·enough to be a reasonable sample size or -- or not?

19      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

20      · · · · · · ·THE WITNESS:· Many of my patients

21      ·legally changed their name.· I cannot speak to

22      ·whether or not it would be a reasonable sample size.

23      ·BY MS. SHEW:

24      ·Q.· · · Okay.· Then you go on to say that "Social

25      ·transition includes having one's driver's license,



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            24
                                                      Page 26 of 65 PageID #: 1513
                           www.EliteReportingServices.com                         YVer1f
·1      ·passport, birth certificate, school or employee ID

·2      ·have the gender marker of the sex with which they

·3      ·identify."

·4      · · · · ·And really my question is the same:· Do you

·5      ·have an opinion as to what percentage of patients

·6      ·undergoing transition seek to have their identity

·7      ·documents changed?

·8      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

·9      · · · · · · ·THE WITNESS:· I do not know a

10      ·percentage, no.· I cannot answer that question.

11      ·BY MS. SHEW:

12      ·Q.· · · Okay.· Is it fair to say, Dr. Taylor, that

13      ·the process of transition is highly individualized

14      ·for each person?

15      ·A.· · · Yes, I would agree with that statement.

16      ·Q.· · · At -- let's look at Paragraph 52 of your

17      ·report.· You -- you state that "A person's gender

18      ·dysphoria can worsen if the person legally cannot

19      ·complete their social transition.· Gender dysphoria

20      ·can worsen if a transgender person has discordant

21      ·documentation, where some documents accurately

22      ·reflect their gender identity and others do not."

23      · · · · ·Dr. Taylor, do you have personal experience

24      ·with any patients who have had that issue?

25      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            25
                                                      Page 27 of 65 PageID #: 1514
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· I have.

·2      ·BY MS. SHEW:

·3      ·Q.· · · I'm sorry.· You said you do?

·4      ·A.· · · I do.

·5      ·Q.· · · Approximately how many patients have you

·6      ·seen that have that issue?

·7      ·A.· · · I don't feel like I can provide a number.

·8      ·Q.· · · I mean, you don't know the number or can't

·9      ·approximate the number?

10      ·A.· · · I cannot approximate the number.

11      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

12      ·BY MS. SHEW:

13      ·Q.· · · I'm sorry.· Could you repeat that,

14      ·Dr. Taylor?

15      ·A.· · · I don't feel like I can approximate a

16      ·number.

17      ·Q.· · · Okay.· Is it -- I'm -- all right.· Given

18      ·that you don't want to approximate a number, I'm

19      ·trying to just get in the ballpark.

20      · · · · ·Is it a lot of people?· Some people?· A few

21      ·people?

22      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

23      · · · · · · ·THE WITNESS:· I would say that I have

24      ·many patients who gender dysphoria has worsened

25      ·because of discordant documentation.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            26
                                                      Page 28 of 65 PageID #: 1515
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MS. SHEW:

·2      ·Q.· · · And by "discordant documentation," just to

·3      ·be clear, we're talking about a situation where the

·4      ·person has some documents which accurately reflect

·5      ·their gender identity and other documents which do

·6      ·not; correct?

·7      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

·8      · · · · · · ·THE WITNESS:· That is one example.· The

·9      ·other example would be a patient who has no

10      ·gender -- has no documentation that reflects their

11      ·gender identity.

12      ·BY MS. SHEW:

13      ·Q.· · · All right.· Let's break those down.· Let's

14      ·talk about those as two categories.

15      · · · · ·Persons with gender dysphoria who have some

16      ·identification documents that accurately reflect

17      ·their gender identity and other identification

18      ·documents that do not accurately reflect their

19      ·gender identity, let's start with that category.

20      ·A.· · · Okay.

21      ·Q.· · · Have you seen a few people who have their

22      ·gender dysphoria worsen because of that?· A few?

23      ·Significant number?· Many?· What --

24      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection to form.

25      ·BY MS. SHEW:



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            27
                                                      Page 29 of 65 PageID #: 1516
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · -- what sort of numbers are we talking

·2      ·about?

·3      · · · · · · ·MR. GONZALEZ-PAGAN:· Sorry for

·4      ·interrupting, Dianna.· Same objection.

·5      · · · · · · ·MS. SHEW:· That's all right.

·6      · · · · · · ·THE WITNESS:· I would say that I have --

·7      ·I would say that I have many patients who fit that

·8      ·description.

·9      ·BY MS. SHEW:

10      ·Q.· · · And then of those persons whose gender

11      ·dysphoria worsens because they have no documents

12      ·that accurately reflect their gender identity, is

13      ·that, you know, a few?· Some?· Many?

14      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

15      · · · · · · ·THE WITNESS:· Again, I would say there

16      ·are many patients that I have that fall into that

17      ·category.

18      ·BY MS. SHEW:

19      ·Q.· · · Do you -- do you know in -- in which of

20      ·those categories you have more patients that suffer

21      ·worsening of their gender dysphoria?

22      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

23      · · · · · · ·THE WITNESS:· No, I don't feel like I

24      ·can accurately assess that and make an accurate

25      ·answer to that question.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            28
                                                      Page 30 of 65 PageID #: 1517
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MS. SHEW:

·2      ·Q.· · · Okay.· Let's look at Paragraph 53 of your

·3      ·report.· And you're talking about -- following from

·4      ·52, it looks like you're talking about a worsening

·5      ·of -- I don't know if you're talking about a

·6      ·worsening of gender dysphoria or just the impact of

·7      ·the identification documents, but you said you've

·8      ·had -- well, I want to find out if these are

·9      ·actually -- you give an example of "A student

10      ·applying to college may not get assigned appropriate

11      ·and safe housing if their legal documentation is

12      ·incorrect or incongruent."

13      · · · · ·Are you familiar with -- are you personally

14      ·familiar with examples of that happening?

15      ·A.· · · I have many students who are -- college

16      ·students who live in communal housing who were given

17      ·housing with individuals based on their sex assigned

18      ·at birth and not their gender identity.

19      ·Q.· · · Do you know how -- do you know if -- if

20      ·there are any that have not been able to get that

21      ·rectified?

22      ·A.· · · I don't know.

23      ·Q.· · · Later on in -- then -- oh.· Let's -- next

24      ·sentence, I suppose, you say it can "lead to

25      ·significant anxiety."· "... so much so that



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            29
                                                      Page 31 of 65 PageID #: 1518
                           www.EliteReportingServices.com                         YVer1f
·1      ·transgender youth may opt out of applying to college

·2      ·altogether."

·3      · · · · ·Are you personally aware of a situation

·4      ·where that occurred?

·5      ·A.· · · I am aware of transgender students who have

·6      ·ended up dropping out of college because of the

·7      ·challenges being so great.· I specifically don't

·8      ·know of somebody who didn't apply to college because

·9      ·of these challenges.

10      ·Q.· · · Okay.· And then you say "A transgender woman

11      ·with incorrect documentation may be unable to stay

12      ·in a women's homeless shelter..."

13      · · · · ·Are you personally aware of any situation in

14      ·which that has occurred?

15      ·A.· · · No.

16      ·Q.· · · Going down to Paragraph 54, you mention in

17      ·this paragraph that your patients frequently report

18      ·certain challenges, and I want to go through some of

19      ·those.

20      · · · · ·First, they report the challenges they face

21      ·at the pharmacy filling prescriptions.

22      · · · · ·What is the challenge they're facing at the

23      ·pharmacy?

24      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

25      · · · · · · ·THE WITNESS:· Pharmacists questioning



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            30
                                                      Page 32 of 65 PageID #: 1519
                           www.EliteReportingServices.com                         YVer1f
·1      ·why they're on the medications that they're being

·2      ·prescribed; insurance companies refusing to pay for

·3      ·those medications because they don't see a medical

·4      ·indication for it are some examples.

·5      ·BY MS. SHEW:

·6      ·Q.· · · All right.· And then what are the challenges

·7      ·at the DMV?

·8      ·A.· · · Challenges at the DMV could include having a

·9      ·gender presentation that is different than their

10      ·gender marker that is listed on their ID; challenges

11      ·that come with trying to change their gender marker

12      ·that is listed on their driver's license.· Those are

13      ·some examples.

14      ·Q.· · · Going back to the pharmacy issue for a

15      ·moment, has -- have you had a patient or have

16      ·personal knowledge of anybody who's been asked to

17      ·present a birth certificate at a pharmacy?

18      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

19      · · · · · · ·THE WITNESS:· No.

20      ·BY MS. SHEW:

21      ·Q.· · · And then you said challenges talking to

22      ·their health insurance companies.

23      · · · · ·What personal examples can you give with

24      ·that -- with respect to that?

25      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            31
                                                      Page 33 of 65 PageID #: 1520
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· Coverage for certain

·2      ·preventative health-related procedures; coverage for

·3      ·their medications; disclosing -- or changing their

·4      ·gender marker with the insurance company and then

·5      ·how that leads to -- how that could potentially lead

·6      ·to downstream lack of coverage for other procedures;

·7      ·trying to get medications and services covered.

·8      ·BY MS. SHEW:

·9      ·Q.· · · I'm curious.· What is the -- what is the

10      ·obstacle or obstacles they're facing with respect to

11      ·preventative health procedures?

12      ·A.· · · Every transgender person has their gender

13      ·marker changed on their insurance card, their

14      ·insurance documentation, so let's say somebody who

15      ·was assigned female at birth identifies as male and

16      ·has their documentation changed to reflect their

17      ·gender identity for their gender -- their insurance

18      ·card says that they're male, that insurance company

19      ·may, therefore, not pay for a mammogram or a Pap

20      ·smear even though the patient still has that anatomy

21      ·that still needs to be screened for malignancies.

22      ·Q.· · · Okay.· Thank you.

23      · · · · ·In Paragraph 55, you say "Transgender people

24      ·may feel that they're unable to participate in their

25      ·communities, neighborhoods, schools, or jobs with



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            32
                                                      Page 34 of 65 PageID #: 1521
                           www.EliteReportingServices.com                         YVer1f
·1      ·without having documentation that reflects their

·2      ·gender identity."

·3      · · · · ·What -- what examples are you aware of?

·4      ·A.· · · I think it's the fact -- I think it's partly

·5      ·the fact that we have data to suggest that a

·6      ·transgender person's dysphoria can worsen when they

·7      ·don't feel that their community or their legal

·8      ·system or their state recognizes them for who they

·9      ·really are, and, therefore, they may feel limited in

10      ·their ability to participate in their communities

11      ·because they do not feel recognized by their

12      ·communities.

13      ·Q.· · · Do you have any more specific examples or is

14      ·that what you meant by the statement in

15      ·Paragraph 55?

16      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

17      · · · · · · ·THE WITNESS:· I would need some more

18      ·time to think about a specific example.

19      ·BY MS. SHEW:

20      ·Q.· · · Well, we'll come back to that one.

21      · · · · ·Paragraph 56, you refer to a 2015 Canadian

22      ·study which "demonstrated that having one or more

23      ·identity documents concordant with gender identity

24      ·was statistically significantly associated with

25      ·reduced suicidal ideations and attempts.· Based on



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            33
                                                      Page 35 of 65 PageID #: 1522
                           www.EliteReportingServices.com                         YVer1f
·1      ·this study's results, for every 1,000 people whose

·2      ·identity documents are correct, 90 episodes of

·3      ·suicidal ideation and 20 suicide attempts would be

·4      ·prevented over the course of one year."

·5      · · · · ·And you're cited the Bauer study in the

·6      ·bibliography; correct?

·7      ·A.· · · That's correct.

·8      ·Q.· · · Do you know if that outcome of less suicidal

·9      ·ideation and less suicidal attempts is enhanced if

10      ·there are more identity documents concordant with

11      ·gender identity?· In other words, the more documents

12      ·you have concordant with gender identity, is there

13      ·data to show that suicidal ideation or suicidal

14      ·attempts are reduced even further?

15      ·A.· · · Yes, we do have that.· The paper that was

16      ·added to the bibliography in the amended

17      ·bibliography was a study of just that.· The authors

18      ·reviewed -- and I don't have the paper out in front

19      ·of me, so I'll try to summarize it to the best of my

20      ·ability, but the authors have shown that based on

21      ·the 2015 transgender -- transgender survey -- I

22      ·don't have the formal name in front of me.· They had

23      ·about 22,000 people submit a survey, and less than

24      ·11 percent of them had all of their gender identity

25      ·documents matching, and of those patients who had



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            34
                                                      Page 36 of 65 PageID #: 1523
                           www.EliteReportingServices.com                         YVer1f
·1      ·all of their gender identity documents concordant

·2      ·and reflective of their true name and true gender

·3      ·identity, those patients had a significantly lower

·4      ·risk of suicide attempts and suicidal ideation.

·5      · · · · ·For the patients who had some documents

·6      ·reflective of their gender identity and the patients

·7      ·who had no documentations -- or documents reflective

·8      ·of their gender identity had much higher risks of

·9      ·suicide and depression and suicide attempts.

10      · · · · ·Again, I don't have the paper in front of

11      ·me, so I can't give you the actual raw data that I'd

12      ·like to present for you right now, but that was what

13      ·that study was showing; that the more documents you

14      ·have, the better the outcomes are for the -- for the

15      ·individual.

16      ·Q.· · · And this was the Lancet study that we

17      ·discussed earlier in your deposition --

18      ·A.· · · That's correct.

19      ·Q.· · · -- correct?· Okay.

20      · · · · ·Let's look at Paragraph 60 of your report.

21      ·You state -- and I want to read it very exactly from

22      ·your report.· You state "A patient's right to

23      ·privacy includes what they choose to do with their

24      ·own documentation."

25      · · · · ·What do you mean by that?



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            35
                                                      Page 37 of 65 PageID #: 1524
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · I mean that it is a deeply personal decision

·2      ·to change one's documentation, and it is unique for

·3      ·each person, and that choice that they make is -- is

·4      ·a private one, and their privacy can be in their --

·5      ·situations in which they disclose their transgender

·6      ·status, all of that is a very private and personal

·7      ·decision, and what they choose to do with their own

·8      ·documentation is part of their -- is part of their

·9      ·privacy.

10      ·Q.· · · Let's go to Paragraph 62 of your report.

11      ·The first sentence of Paragraph 62 you state "Aside

12      ·from intentionally trying to discriminate against

13      ·transgender people and infringing on their rights to

14      ·privacy, I can think of no other plausible reason

15      ·why the State of Tennessee would refuse to change a

16      ·person's gender marker on their birth certificate."

17      · · · · ·Did I read that correctly?

18      ·A.· · · Yes.

19      ·Q.· · · Okay.· Dr. Taylor, you don't know why the

20      ·State of Tennessee won't change the "sex" field on

21      ·certain birth certificates, do you?

22      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

23      · · · · · · ·THE WITNESS:· Based on the documentation

24      ·that I read from the defendant's expert witness,

25      ·from what I can understand, they're trying to



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            36
                                                      Page 38 of 65 PageID #: 1525
                           www.EliteReportingServices.com                         YVer1f
·1      ·preserve vital statistics, and that is the main

·2      ·reason why they have chosen not to grant this for

·3      ·transgender individuals.

·4      ·BY MS. SHEW:

·5      ·Q.· · · All right.· Your statement is that you can

·6      ·think of no other plausible reason why the state

·7      ·won't change it except that it's trying to

·8      ·intentionally discriminate?

·9      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.

10      ·BY MS. SHEW:

11      ·Q.· · · That is your statement; correct?

12      ·A.· · · Yes, that is my statement.

13      ·Q.· · · Okay.· But, in fact, as I understand your

14      ·linkage here -- tell me if I'm -- if I misunderstand

15      ·your answer -- you've read one or more of

16      ·Defendants' expert reports which state that the

17      ·State of Tennessee is trying to preserve the

18      ·integrity of vital records, and you believe that

19      ·that report or that opinion is -- is simply masking

20      ·an intent -- an intention to -- an intent to

21      ·intentionally discriminate against transgender

22      ·persons.

23      · · · · ·Is that what you're saying?

24      · · · · · · ·THE REPORTER:· I'm sorry.· This is the

25      ·reporter.· I didn't catch that objection.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            37
                                                      Page 39 of 65 PageID #: 1526
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. GONZALEZ-PAGAN:· Sure.· Objection.

·2      ·Form.· Mischaracterizes testimony.

·3      · · · · · · ·THE REPORTER:· Thank you.

·4      · · · · · · ·MR. GONZALEZ-PAGAN:· You may answer,

·5      ·Dr. Taylor.

·6      · · · · · · ·THE WITNESS:· I would say that I -- I

·7      ·agree with the statement in my -- in my testimony;

·8      ·that I believe all provisions to prevent a

·9      ·transgender patient from changing their birth

10      ·certificate marker is an act of discrimination.

11      ·BY MS. SHEW:

12      ·Q.· · · Regardless of why it is done; is that

13      ·correct?

14      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

15      · · · · · · ·THE WITNESS:· I -- knowing the fact that

16      ·48 other states in the country allow this and also

17      ·have a responsibility to uphold vital statistics, I

18      ·feel that Tennessee's response is, as mentioned in

19      ·my testimony, an act of discrimination infringing on

20      ·their rights to privacy.

21      ·BY MS. SHEW:

22      ·Q.· · · But -- but to be plain, and, again, I'm

23      ·going back to your words, you believe that

24      ·Tennessee's stated purpose of preserving its vital

25      ·records is a pretense for intentional discrimination



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            38
                                                      Page 40 of 65 PageID #: 1527
                           www.EliteReportingServices.com                         YVer1f
·1      ·against transgender persons; correct?

·2      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

·3      · · · · · · ·You may answer, Dr. Taylor.

·4      · · · · · · ·THE WITNESS:· I -- I -- I -- I might

·5      ·need you to clarify the statement one more time.

·6      ·BY MS. SHEW:

·7      ·Q.· · · Okay.· You -- based on Paragraph 62 of your

·8      ·report, you believe that Tennessee's stated purpose

·9      ·of preserving the integrity of vital records is just

10      ·a -- it's a pretext or a pretense for intentional

11      ·discrimination against transgender persons?

12      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

13      · · · · · · ·THE WITNESS:· I'm not sure if I feel

14      ·comfortable answering that question.· I believe that

15      ·the argument of preserving vital statistics is

16      ·not -- is not strong in this case, and, you know, I

17      ·agree with the -- the statement I'm saying in my

18      ·testimony; that I think the -- the policy in

19      ·Tennessee is intentionally discriminating against

20      ·transgender patients or individuals.

21      ·BY MS. SHEW:

22      ·Q.· · · Okay.· Let's go to the next part of

23      ·Paragraph 62.· You reference the Williams Institute

24      ·study stating there are approximately 31,000

25      ·transgender persons living in the State of



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            39
                                                      Page 41 of 65 PageID #: 1528
                           www.EliteReportingServices.com                         YVer1f
·1      ·Tennessee, which is composed of 6.77 million people,

·2      ·and then you go on to state "Even if every

·3      ·transgender Tennesseean took advantage of changing

·4      ·their birth certificates, the likelihood that it

·5      ·would have any statistically relevant impact on the

·6      ·state's vital statistics is slim to nonexistent."

·7      · · · · ·Is that a correct read of your statement?

·8      ·A.· · · Yes.· That's what I wrote.

·9      ·Q.· · · Okay.· What's the basis for that opinion?

10      ·A.· · · The basis for the opinion is that this is

11      ·still a relatively small group of people, and of

12      ·this relatively small group of people, a relatively

13      ·smaller group of people will probably be the ones to

14      ·take advantage of changing their names on their

15      ·birth certificates, so the likelihood that it would

16      ·have impact on any data that the State of Tennessee

17      ·is trying to collect is probably not going to be

18      ·statistically significant.· And then if you review

19      ·down to Paragraph 64, it seems as though keeping an

20      ·original copy of the patient's birth certificate or

21      ·an individual's birth certificate under seal is

22      ·still a valid option for maintaining vital

23      ·statistics.

24      ·Q.· · · Okay.· Of -- let's look at the numbers you

25      ·have in Paragraph 62.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            40
                                                      Page 42 of 65 PageID #: 1529
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·Of those roughly 31,000 transgender persons,

·2      ·you don't know how many might or might not elect to

·3      ·change the -- the "sex" field on their birth

·4      ·certificate, do you?

·5      ·A.· · · No, I don't.

·6      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

·7      ·BY MS. SHEW:

·8      ·Q.· · · You would -- you would agree, would you not,

·9      ·Dr. Taylor, that even very small variations in

10      ·statistical data can become statistically

11      ·significant, just as a general proposition?

12      ·A.· · · I am not a statistician.· I'm a medical

13      ·physician who has read quite a bit of literature,

14      ·and when you have such large sample sizes, there is

15      ·some degree of variability, and small numbers will

16      ·have -- have less of an effect when there's -- as a

17      ·large population.

18      ·Q.· · · Right, but they can still have an effect;

19      ·correct?

20      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

21      · · · · · · ·THE WITNESS:· They could still have an

22      ·effect.

23      ·BY MS. SHEW:

24      ·Q.· · · Going to Paragraph 63, you note -- you --

25      ·you discuss the fact that other states allow



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            41
                                                      Page 43 of 65 PageID #: 1530
                           www.EliteReportingServices.com                         YVer1f
·1      ·transgender individuals to correct their birth

·2      ·certificates in a manner consistent with their

·3      ·gender identity and go on to say that these states

·4      ·have determined that the overall impact of allowing

·5      ·transgender people to correct sex designation "was

·6      ·insignificant for the state and did not negatively

·7      ·affect the states' interests in ensuring accurate

·8      ·and useful vital statistics records."

·9      · · · · ·Do you have any basis for stating that other

10      ·states have undertaken that analysis?· That they've

11      ·undertaken a statistical analysis and concluded that

12      ·it's not statistically significant or, as you say,

13      ·was insignificant?

14      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

15      · · · · · · ·THE WITNESS:· I don't, but I imagine

16      ·that those 48 other states in our country have a

17      ·similar goal and interest in collecting data to be

18      ·used for research in public health and, you know,

19      ·city-wide or state-wide research, and those 48 other

20      ·states felt that they could still provide this

21      ·service to transgender individuals despite having

22      ·the same goals that Tennessee has in maintaining

23      ·vital statistics.

24      ·BY MS. SHEW:

25      ·Q.· · · But, in fact, Dr. Taylor, you don't know the



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            42
                                                      Page 44 of 65 PageID #: 1531
                           www.EliteReportingServices.com                         YVer1f
·1      ·underlying reasons why these 48 other states and the

·2      ·District of Columbia and Puerto Rico have passed the

·3      ·particular laws that they have; is that correct?

·4      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

·5      · · · · · · ·THE WITNESS:· That's correct.· I was not

·6      ·involved in their decisions as to what made them to

·7      ·decide to allow people to change their birth

·8      ·certificate.

·9      ·BY MS. SHEW:

10      ·Q.· · · Let's look at Paragraph 64.· And you

11      ·mentioned this just a moment ago.

12      · · · · ·You were saying that one solution is that

13      ·the State of Tennessee could permit the -- the "sex"

14      ·field on the birth certificate to be changed and

15      ·then maintain the original document under seal;

16      ·correct?

17      ·A.· · · That's correct.

18      ·Q.· · · And you conclude by saying that would then

19      ·allow transgender people born in Tennessee to have

20      ·birth certificates or were -- would not -- it would

21      ·allow them to not have to have, I guess, would --

22      ·they would not be required to have birth

23      ·certificates that are inconsistent with their gender

24      ·identity; correct?· In other words, the solution you

25      ·propose -- the solution you propose in Paragraph 64



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            43
                                                      Page 45 of 65 PageID #: 1532
                           www.EliteReportingServices.com                         YVer1f
·1      ·allows transgender persons to have a birth

·2      ·certificate which is not inconsistent with their

·3      ·gender identity; correct?

·4      ·A.· · · Correct.· The State of Tennessee allows a

·5      ·transgender individual to change their gender marker

·6      ·on their birth certificate, and the State of

·7      ·Tennessee keeps an original copy under seal to

·8      ·maintain vital statistics.· The individual would be

·9      ·able to obtain a copy that has the correct gender

10      ·marker for their own private purposes while the

11      ·state would be able to maintain a copy of the

12      ·original birth certificate for their own purposes.

13      ·Q.· · · I'm curious about your use of the phrase

14      ·"not inconsistent" -- or "inconsistent with their

15      ·gender identity."

16      · · · · ·So if I identify as female and I have a

17      ·birth certificate, whether it's original or changed,

18      ·that says female, then my birth certificate is not

19      ·inconsistent with my gender identity; correct?

20      · · · · · · ·MR. GONZALEZ-PAGAN:· Object to form.

21      · · · · · · ·THE WITNESS:· Yes.· I mean, it's a

22      ·double negative, but --

23      ·BY MS. SHEW:

24      ·Q.· · · Well, I know.· I'm trying to stick with your

25      ·phrase.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            44
                                                      Page 46 of 65 PageID #: 1533
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·What -- what if -- what if no birth

·2      ·certificate -- nobody's -- no birth certificate in

·3      ·the State of Tennessee had a field that showed the

·4      ·sex of the person?· Would that -- so like everyone

·5      ·else in the State of Tennessee, my birth certificate

·6      ·does not show male or female.· Is that -- and I

·7      ·identify as female.

·8      · · · · ·Is that inconsistent with my gender

·9      ·identity?

10      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

11      · · · · · · ·You may answer, Dr. Taylor.

12      · · · · · · ·THE WITNESS:· If -- if the document

13      ·doesn't classify -- if nobody's documentation has

14      ·any specific mention of gender, then I would say

15      ·that it is not -- not inconsistent; that it could be

16      ·consistent.

17      ·BY MS. SHEW:

18      ·Q.· · · Okay.

19      ·A.· · · I don't see a situation in -- where that

20      ·would exist, though.· Like a plausible hypothetical.

21      ·Q.· · · And why is that?

22      ·A.· · · Because the birth certificate, at this

23      ·point, has a gender marker on it.

24      ·Q.· · · Oh, I understand that.· And I was stating a

25      ·hypothetical.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            45
                                                      Page 47 of 65 PageID #: 1534
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·You've said it's not a plausible

·2      ·hypothetical, and I'm asking why is it not a

·3      ·plausible hypothetical?

·4      ·A.· · · Because nobody's proposing to remove the

·5      ·gender distinction on a birth certificate at this

·6      ·point.· That's not -- at least not in this case.

·7      ·Q.· · · Right.· That's right.· That's why my

·8      ·question was hypothetical.

·9      · · · · ·Dr. Taylor, do you have an -- do you have

10      ·any basis or any understanding of what the practical

11      ·implications would be for the State of Tennessee to

12      ·allow changes to the "sex" field on -- on birth

13      ·certificates?· I mean, do you understand how that

14      ·operates or what the logistics or the burden might

15      ·be?

16      · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

17      ·It also falls outside the scope of the expert's

18      ·testimony.

19      · · · · · · ·THE WITNESS:· I cannot posit on the

20      ·burden of the state if they were to allow

21      ·transgender patients to change the sex marker on

22      ·their birth certificate.

23      · · · · · · ·MR. GONZALEZ-PAGAN:· Dianna, if I may,

24      ·can we take a quick five-minute break?· At least I

25      ·need one.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            46
                                                      Page 48 of 65 PageID #: 1535
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MS. SHEW:· I was just about to suggest

·2      ·that, so let's break for about five minutes, and I

·3      ·suggest, as I did the other day, that people not

·4      ·sign out of the Webex for the break because we --

·5      ·sooner or later, somebody won't make it back in.

·6      · · · · · · ·So if everybody will just do whatever

·7      ·you want to -- whatever you want to do to mute, et

·8      ·cetera, we'll reconvene in about five minutes.

·9      ·Thank you.

10      · · · · · · ·MR. GONZALEZ-PAGAN:· Thank you.

11      · · · · · · ·(Short break.)

12      ·BY MS. SHEW:

13      ·Q.· · · Dr. Taylor, I asked you a little while ago

14      ·in the deposition about Paragraph 55 of your report.

15      ·If you'll look at that.· That said "Transgender

16      ·people may feel that they are unable to participate

17      ·in their communities, neighborhoods, schools, or

18      ·jobs without having documentation that reflects

19      ·their gender identity.· This can further lead to

20      ·social isolation and worsening gender dysphoria."

21      ·And I asked you earlier in your deposition if you

22      ·knew of specific examples, and you said you would

23      ·need to -- some time to think about that.

24      · · · · ·Have you thought of any specific examples?

25      ·A.· · · I have not thought of any specific examples.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            47
                                                      Page 49 of 65 PageID #: 1536
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Did you have any specific examples in

·2      ·mind -- do you recall if you had any specific

·3      ·examples in mind when you authored that particular

·4      ·paragraph?

·5      ·A.· · · I don't know if I had any specific examples

·6      ·in mind.

·7      · · · · · · ·MS. SHEW:· Okay.· That's all the

·8      ·questions I have.

·9      · · · · · · ·MR. GONZALEZ-PAGAN:· Thank you, Dianna.

10      · · · · · · ·We only have -- Dr. Taylor, we only have

11      ·one quick follow-up question.

12

13      · · · · · · · · · · ·EXAMINATION

14      ·QUESTIONS BY MR. GONZALEZ:

15      ·Q.· · · Do you recall -- in looking at your report,

16      ·Paragraph 54, do you recall being -- testifying as

17      ·to problems that people may encounter with regards

18      ·to preventative care, such as mammograms or Pap

19      ·smears, once they correct the sex marker on their

20      ·insurance?· Do you recall that line of questioning?

21      ·A.· · · I do.

22      ·Q.· · · The fact that people may encounter those

23      ·issues with insurance coverage for preventative

24      ·care, does that mean that a person should not be

25      ·allowed to correct the marker for the sex on their



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            48
                                                      Page 50 of 65 PageID #: 1537
                           www.EliteReportingServices.com                         YVer1f
·1      ·insurance or any other identity document?

·2      ·A.· · · No.· I would say patients still should be

·3      ·able to change their gender marker on their

·4      ·insurance and their -- any other documentation that

·5      ·they choose to.

·6      · · · · · · ·MR. GONZALEZ-PAGAN:· Thank you.· That's

·7      ·all from us.

·8      · · · · · · ·MS. SHEW:· I have no -- I have no

·9      ·further questions.

10      · · · · · · ·All right.· So we are concluded today.

11      ·You will want the witness to read and sign, I'm

12      ·guessing?

13      · · · · · · ·MR. GONZALEZ-PAGAN:· That's correct.· We

14      ·would ask for -- to read and sign.

15      · · · · · · ·MS. SHEW:· All right.

16      · · · · · · ·THE REPORTER:· And, Counsel, may I have

17      ·orders on the record, please?

18      · · · · · · ·MS. SHEW:· Transcript orders?

19      · · · · · · ·THE REPORTER:· Yes, please.

20      · · · · · · ·MS. SHEW:· Yes, we -- yes, we've ordered

21      ·the transcript.

22      · · · · · · ·MR. GONZALEZ-PAGAN:· And we would order

23      ·a standard delivery transcript for the plaintiffs

24      ·and I -- Omar Gonzalez-Pagan -- I would receive

25      ·that.



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            49
                                                      Page 51 of 65 PageID #: 1538
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·(An off-the-record discussion was held.)

·2      · · · · · · ·MS. SHEW:· Electronic is fine for me.

·3      · · · · · · ·MR. GONZALEZ-PAGAN:· Electronic is fine

·4      ·with us, as well.

·5      · · · · · · ·THE REPORTER:· Okay.· Great.· Thank you.

·6      · · · · · · · FURTHER DEPONENT SAITH NOT

·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            50
                                                      Page 52 of 65 PageID #: 1539
                           www.EliteReportingServices.com
·1      · · · · · · · · E R R A T A· P A G E

·2
· · ·· · · · · · · ·I, SHAYNE SEBOLD TAYLOR, M.D., having
·3   read the foregoing deposition, pages 1 through 50, do
· · ·hereby certify said testimony is a true and accurate
·4   transcript, with the following changes (if any):

·5
· ·   ·PAGE· LINE· · · · · SHOULD HAVE BEEN
·6
· ·   ·_____ _____· · · · ·_______________________________
·7
· ·   ·_____ _____· · · · ·_______________________________
·8
· ·   ·_____ _____· · · · ·_______________________________
·9
· ·   ·_____ _____· · · · ·_______________________________
10
· ·   ·_____ _____· · · · ·_______________________________
11
· ·   ·_____ _____· · · · ·_______________________________
12
· ·   ·_____ _____· · · · ·_______________________________
13
· ·   ·_____ _____· · · · ·_______________________________
14
· ·   ·_____ _____· · · · ·_______________________________
15
· ·   ·_____ _____· · · · ·_______________________________
16
· ·   ·_____ _____· · · · ·_______________________________
17
· ·   ·_____ _____· · · · ·_______________________________
18
· ·   ·_____ _____· · · · ·_______________________________
19
20     · · · · · · · · · · · · ·__________________________
· ·   ·· · · · · · · · · · · · ·SHAYNE SEBOLD TAYLOR, M.D.
21
22     _______________________________________
· ·   ·Notary Public
23
24      My Commission Expires: ___________
25      Reported by: LINDSEY R. PERRY, LCR, RPR, CRR, CSR



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            51
                                                      Page 53 of 65 PageID #: 1540
                           www.EliteReportingServices.com
·1      · · · · · · · · REPORTER'S CERTIFICATE

·2      ·STATE OF TENNESSEE

·3      ·COUNTY OF WILLIAMSON

·4      · · · · I, LINDSEY R. PERRY, licensed court

·5      ·reporter, with offices in Franklin, Tennessee,

·6      ·hereby certify that I reported the foregoing

·7      ·videoconference deposition of SHAYNE SEBOLD TAYLOR,

·8      ·M.D. by machine shorthand to the best of my skills

·9      ·and abilities, and thereafter the same was reduced

10      ·to typewritten form by me.

11      · · · · I further certify I am not related to any of

12      ·the parties named herein nor related to their

13      ·counsel and have no interest, financial or

14      ·otherwise, in the outcome of the proceedings.

15     ·I further certify that in order for this document to
· ·   ··be considered a true and correct copy, it must bear
16     ·my original signature and that any unauthorized
· ·   ··reproduction in whole or in part and/or transfer of
17     ·this document is not authorized, will not be
· ·   ··considered authentic, and will be in violation of
18     ·Tennessee Code Annotated 3-914-104, Theft of
· ·   ··Services.
19

20

21   · · · · ·_______________________________
· · ·· · · · ·LINDSEY R. PERRY, LCR, RPR, CRR, CSR
22   · · · · ·Licensed Court Reporter
· · ·· · · · ·Registered Professional Reporter
23   · · · · ·Certified Realtime Reporter
· · ·· · · · ·Certified Shorthand Reporter
24   · · · · ·State of Tennessee at Large

25      · · · · ·LCR #790 - Expires:· · ·6/30/2020



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-3 Services    * (615)595-0073
                                       Filed 05/29/20                            52
                                                      Page 54 of 65 PageID #: 1541
                           www.EliteReportingServices.com
Case 3:19-cv-00328 Document 93-3 Filed 05/29/20 Page 55 of 65 PageID #: 1542
Case 3:19-cv-00328 Document 93-3 Filed 05/29/20 Page 56 of 65 PageID #: 1543
                        55 32:23 33:15       advantage 40:3,     argument 39:15
       Exhibits          47:14                14
                                                                 aspect 6:17 24:4
                        56 33:21             affect 42:7
    Ex 01 -                                                      assess 28:24
    Shayne Sebold       58 13:4              agree 25:15 38:7
                                                                 assigned 19:6
    Taylor, M.D. 4:10                         39:17 41:8
                        59 13:3                                   22:1 29:10,17
     10:5,7                                  ahead 7:12 10:5      32:15
    Ex 02 -                                   11:23 23:17
                                  6                              assigning 22:20
    Shayne Sebold                            allowed 48:25
                                                                 assumptions
    Taylor, M.D. 4:12   6.77 40:1            allowing 42:4        18:10,20
     11:24 12:1
                        60 35:20             altogether 30:2     attached 10:15
                        62 36:10,11 39:7,                         13:15
              1                              amended 9:9
                         23 40:25             11:22 12:5,10      attempts 33:25
    1 10:5,7            63 41:24              14:6 16:19 34:16    34:3,9,14 35:4,9

    1,000 34:1          64 40:19 43:10,25    amendment           attorney 6:4,21
                                              17:20
    11 34:24                                                     attorneys 8:7
                                  9          American 9:19,20
    18 22:14                                                     author's 13:5
                                              10:19 11:5,7
                        90 34:2                                  authored 48:3
                                             amount 20:21
              2                               21:8               authors 34:17,20
                                  A          analysis 42:10,11   aware 7:8 30:3,5,
    2 11:24 12:1
                                                                  13 33:3
                                             anatomy 21:14
    20 34:3             A-C-O-O-G 11:11       32:20
    2015 33:21 34:21    ability 33:10                                     B
                                             announcements
    2020 12:14           34:20                6:6,7 7:3,8
                        accomplish 24:6                          back 21:1 31:14
    22,000 34:23                             answering 39:14      33:20 38:23 47:5
                        accurate 20:5        anxiety 21:24
                         28:24 42:7
                                                                 ballpark 26:19
              3                               29:25
                        accurately 25:21                         based 17:13
                                             apologize 13:19,     19:13 20:9,20
    31,000 39:24 41:1    27:4,16,18 28:12,    22 14:1             21:6 22:18 29:17
                         24
                                             apparently 16:8      33:25 34:20 36:23
              4         act 38:10,19                              39:7
                                             appearance
                        actual 35:11          22:19              basis 40:9,10 42:9
    41 23:18                                                      46:10
                        added 12:5,8 13:4    appearing 6:10
    44 24:3              34:16                                   Bauer 34:5
    48 12:12 13:9,10,                        appears 12:15
                        addition 8:11                            believed 14:17
     17,18,23 38:16      11:20 12:16 13:24   apply 30:8
     42:16,19 43:1       21:15
                                                                 bibliography 9:9
                                             applying 29:10       11:18,21,24 12:6,
                        additional 10:17      30:1                8,11 13:1,13,23
              5          12:7                                     14:7,17,21 15:4,
                                             approximate
                                              26:9,10,15,18       20 34:6,16,17
                        additions 10:14
    51 12:15
                         11:13               approximately       biologically
    52 25:16 29:4                             26:5 39:24          19:13
                        address 20:9
    53 29:2                                  area 9:15,22        birth 19:7 22:1,23
                        Adults 12:24
                                                                  25:1 29:18 31:17
    54 30:16 48:16
                                                                  32:15 36:16,21




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services    * (615)595-0073
                                  Filed 05/29/20 Page 57Index:   1..birthi1
                                                         of 65 PageID #: 1544
                      www.EliteReportingServices.com
     38:9 40:4,15,20,     challenge 30:22       Combs' 16:18          16:1,10 17:10,21
     21 41:3 42:1 43:7,                                               19:16,17 23:23,25
                          challenges 30:7,      comfortable
     14,20,22 44:1,6,                                                 27:6 34:2,6,7
                           9,18,20 31:6,8,10,    39:14
     12,17,18 45:1,2,5,                                               35:18,19 37:11
                           21
     22 46:5,12,22                              comment 22:7          38:13 39:1 40:7
                          change 24:7,9                               41:19 42:1,5 43:3,
    bit 22:16 41:13                             communal 29:16
                           31:11 36:2,15,20                           5,16,17,24 44:3,4,
    board 9:17,19,20       37:7 41:3 43:7       communities           9,19 48:19,25
                           44:5 46:21 49:3       32:25 33:10,12       49:13
    born 23:5,16
                                                 47:17
     43:19                changed 12:5                               corrections
                           24:21 25:7 32:13,    community 33:7        11:13
    bound 6:12
                           16 43:14 44:17
                                                companies 31:2,      correctly 36:17
    break 8:20,21,22
                          changing 32:3          22
     27:13 46:24 47:2,                                               counsel 6:10 7:3,
                           38:9 40:3,14
     4,11                                       company 32:4,18       6 18:3,7,9,19
                          child 22:17 23:6                            49:16
    burden 46:14,20                             competition 8:19
                          choice 36:3                                counseling 17:1
                                                complaint 9:9
             C            choose 35:23           14:6 16:19          country 38:16
                           36:7 49:5                                  42:16
                                                complete 25:19
    called 7:17 12:22     chosen 37:2                                couple 6:5 8:6
                                                complex 21:4,9
    Canadian 33:21        chromosomal                                court 6:6,9 7:3 8:8
                           21:10
                                                components            10:4
    capacity 23:4                                23:22,24
    card 32:13,18         citation 12:18                             coverage 32:1,2,
                                                composed 40:1         6 48:23
    care 9:21,23,25       cited 15:13,14
                           34:5
                                                conclude 43:18       covered 8:7 32:7
     10:21 48:18,24
                          city-wide 42:19       concluded 42:11      COVID 11:4
    case 6:5 14:4,18,                            49:10
     22 16:6,7,9,11,23    claiming 17:19                             creating 8:9
     17:3 18:4,11,21                            concordant
     39:16 46:6           clarify 13:25 39:5     33:23 34:10,12      creation 17:19
                                                 35:1
    catch 37:25           classify 45:13                             curious 32:9
                                                conducted 6:16        44:13
    categories 27:14      clear 27:3
     28:20                                      conducting 6:8       current 17:14
                          clinic 9:24 16:12
    category 27:19                              conference 11:3,     cursory 21:6
                          clinical 9:22
     28:17                                       4,5
                           10:21                                     CV 10:12,15,16,25
    Center 9:22                                 connection 8:11       11:14
                          clinically 17:5
    central 24:4           22:10                consist 9:8
                                                                              D
    certificate 25:1      clinician 9:23        consistent 42:2
     31:17 36:16 38:10                           45:16
                          collect 40:17                              data 33:5 34:13
     40:20,21 41:4                              content 15:6
                          collecting 42:17                            35:11 40:16 41:10
     43:8,14 44:2,6,12,
                                                                      42:17
     17,18 45:2,5,22                            context 16:24
                          college 10:20
     46:5,22                                                         date 11:16
                           11:6,7 29:10,15      continue 23:2
    certificates 36:21     30:1,6,8                                  day 47:3
                                                copy 12:18 13:19
     40:4,15 42:2         Columbia 43:2          40:20 44:7,9,11     decide 43:7
     43:20,23 46:13
                          Combs 16:14,16,       correct 10:12,13     decision 36:1,7
    certified 9:18         20                    11:19 13:24,25
                                                 14:19,22 15:22,25   decisions 43:6
    cetera 47:8




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services    * (615)595-0073
                                  Filed 05/29/20  Index:
                                                 Page     bit..decisionsi2
                                                      58 of 65 PageID #: 1545
                      www.EliteReportingServices.com
    deeply 36:1          discriminate           28:11,21 29:6       expert's 46:17
                          36:12 37:8,21         33:6 47:20
    defendant 14:13                                                 expertise 9:16
                         discriminating                              17:19,24 18:24
    defendant's
                          39:19                         E
     36:24                                                          exposed 21:12,13
                         discrimination
    defendants 6:5                             E-B-O-L-D 7:25       extent 18:14
                          38:10,19,25 39:11
    Defendants'                                earlier 35:17        external 21:6,14
                         discuss 41:25
     37:16                                      47:21                22:19
                         discussed 16:15,
    defined 22:5                               effect 41:16,18,22
                          18 35:17
                                                                               F
    definition 18:24                           elect 41:2
                         discussion 50:1
     22:8,11
                         distinction 46:5      Electronic 50:2,3    face 30:20
    definitions 21:2
     22:6                distress 21:24        employee 25:1        faced 17:15

    degree 41:15         District 43:2         encompass            facing 30:22
                                                19:24                32:10
    delivery 21:7        DMV 31:7,8
     22:18 23:15 49:23                         encounter 48:17,     fact 21:24 33:4,5
                         document 10:6          22                   37:13 38:15 41:25
    demonstrated          11:25 13:14 14:5                           42:25 48:22
     33:22                43:15 45:12 49:1     ended 11:3 30:6
                                                                    factor 23:14
    DEPONENT 50:6        documentation         endurance 8:19
                          24:5 25:21 26:25                          facts 16:18
    deposition 6:8,                            enhanced 34:9
                          27:2,10 29:11                             fair 25:12
     16,17 8:3 35:17                           ensuring 42:7
                          30:11 32:14,16
     47:14,21                                                       fall 28:16
                          33:1 35:24 36:2,8,   entries 13:3
    depression            23 45:13 47:18                            falls 46:17
     21:24 35:9           49:4                 episodes 34:2
                                                                    familiar 21:20
    describe 20:2        documentations        Ettner 14:12
                                                                     29:13,14
     23:20                35:7                 exam 21:6
                                                                    feel 19:23 20:6,9
    description 28:8     documents 9:11        EXAMINATION           22:7 24:8 26:7,15
                          12:23 14:2,7,9        7:20 48:13           28:23 32:24 33:7,
    designation 42:5      16:2 18:6 25:7,21                          9,11 38:18 39:13
    determined 21:5       27:4,5,16,18         examples 20:12,       47:16
     22:18,23 42:4        28:11 29:7 33:23      14,16 29:14 31:4,
                          34:2,10,11,25         13,23 33:3,13       felt 42:20
    determining           35:1,5,7,13           47:22,24,25 48:1,
     23:14                                                          female 19:11,16,
                                                3,5
                         dog 7:25                                    18,21,22 20:7,15,
    development                                Exhibit 10:5,7,12     18,22,24 32:15
     21:12               double 9:17 44:22      11:17,24 12:1        44:16,18 45:6,7
    diagnosis 21:22      downstream            exhibits 9:7         fetal 21:12
                          32:6
    diagnostic 23:4                            exist 45:20          field 15:5 36:20
                         driver's 24:25                              41:3 43:14 45:3
    Dianna 6:3 7:6        31:12                experience 19:10
     13:11 28:4 46:23                                                46:12
                                                25:23
     48:9                dropping 30:6                              filed 11:21
                                               experienced
    disagrees 23:6       due 11:4               20:21               filling 30:21
    disclose 36:5        duly 7:18             experiences          find 29:8
    disclosing 32:3      dysphoria 21:21,       17:14 21:23
                                                                    fine 50:2,3
                          22 23:21 25:18,19    expert 9:3,8 14:11
    discordant 25:20      26:24 27:15,22                            fit 28:7
     26:25 27:2                                 36:24 37:16




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services    * (615)595-0073
                                  Filed 05/29/20 PageIndex:
                                                      59 of 65deeply..fiti3
                                                               PageID #: 1546
                      www.EliteReportingServices.com
    five-minute           Gender-                                   identities 19:23
     46:24                concordant                    H
                                                                    identity 12:23
                           12:23
    flip 23:17                                                       19:6,9,10,11,13,
                          Genderqueer          handy 22:14           15 21:15,25 23:13
    flipping 10:11
                           20:4                happening 29:14       24:6 25:6,22 27:5,
    fluid 20:3                                                       11,17,19 28:12
                          genders 19:24        hard 8:10,12          29:18 32:17 33:2,
    follow 8:13                                                      23 34:2,10,11,12,
                          general 41:11        harms 17:8,14
    follow-up 48:11                                                  24 35:1,3,6,8 42:3
                          General's 6:4        health 9:24 12:24     43:24 44:3,15,19
    forget 15:10                                31:22 32:11 42:18    45:9 47:19 49:1
                          generalization
    form 6:14 14:24        20:8,11 24:15       health-related       imagine 42:15
     15:23 17:11,22                             32:2
                          generally 21:5                            impact 29:6 40:5,
     18:12 19:3 20:19
     22:25 24:11,19       genitals 21:7        hear 8:12,16          16 42:4
     25:8,25 26:11,22      22:19 23:2          heavily 15:21        implications
     27:7,24 28:14,22
                          give 18:23 21:2      held 50:1             46:11
     30:24 31:18,25
     33:16 36:22 38:2,     29:9 31:23 35:11                         important 8:8
                                               helpful 14:8,17
     14 39:2,12 41:6,     glad 8:18                                  15:12
     20 42:14 43:4                             higher 35:8
                          goal 42:17                                include 12:19
     44:20 45:10 46:16                         highly 25:13          31:8
    formal 34:22          goals 42:22
                                               homeless 30:12       included 13:2
    formation 17:25       GONZALEZ
                           48:14               hormonal 21:11       includes 24:4,25
    forming 14:21                              hormone 9:25          35:23
                          Gonzalez-pagan
    frequently 30:17       7:5 13:10 14:24     hormones 21:11,      incongruent
                           15:23 17:11,22       13                   29:12
    front 34:18,22
     35:10                 18:12 19:3 20:19                         inconsistent
                           22:25 24:11,19      housing 29:11,
                                                16,17                43:23 44:2,14,19
    full 7:22              25:8,25 26:11,22                          45:8,15
                           27:7,24 28:3,14,    hypothetical
                           22 30:24 31:18,25    45:20,25 46:2,3,8   incorporates
             G
                           33:16 36:22 37:9                          21:10
                           38:1,4,14 39:2,12                        incorrect 29:12
    garbled 8:13           41:6,20 42:14                I
                                                                     30:11
    gender 19:5,9,10,      43:4 44:20 45:10
     13,15,23 20:3         46:16,23 47:10      ID 25:1 31:10        incorrectly 20:6,
     21:15,21,22,25        48:9 49:6,13,22,                          17
                                               ideation 34:3,9,
     22:2,11 23:13,20,     24 50:3
                                                13 35:4             indication 31:4
     21 24:5 25:2,17,     grant 37:2
     19,22 26:24 27:5,                         ideations 33:25      individual 19:5,
     10,11,15,17,19,22    great 30:7 50:5                            14 23:5,6 35:15
                                               identification        44:5,8
     28:10,12,21 29:6,    ground 8:6,24         27:16,17 29:7
     18 31:9,10,11                                                  individual's
     32:4,12,17 33:2,     group 40:11,12,      identified 6:21       21:10 40:21
     23 34:11,12,24        13                   20:6,17,23
     35:1,2,6,8 36:16                                               individualized
                          guess 43:21          identifies 32:15      25:13
     42:3 43:23 44:3,5,
     9,15,19 45:8,14,     guessing 49:12       identify 6:23        individuals 22:21
     23 46:5 47:19,20                           19:20,22 20:13,      29:17 37:3 39:20
                          Gynecologists
     49:3                                       15,22 23:13 25:3     42:1,21
                           10:21 11:6,10
                                                44:16 45:7
                                                                    infant 23:6




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services  Index:
                                              * (615)595-0073
                                  Filed 05/29/20    five-minute..infanti4
                                                 Page 60 of 65 PageID #: 1547
                      www.EliteReportingServices.com
    infant's 21:6                             lot 26:20            masking 37:19
     22:19 23:2                   K
                                              loudly 7:9           match 19:6 21:25
    information 18:4,                                               24:5
                         keeping 40:19        lower 35:3
     15
                                                                   matching 34:25
    infringing 36:13     knew 47:22
                                                       M           means 6:18
     38:19               knowing 38:15
                                                                   meant 33:14
    innate 19:14         knowledge 31:16      M.D. 7:16
                                                                   medical 9:21
    insignificant                             made 43:6             17:2,23 23:22
     42:6,13                      L
                                              main 37:1             31:3 41:12
    Institute 39:23
                         lack 32:6            maintain 20:16       medications
    insurance 31:2,                            43:15 44:8,11        31:1,3 32:3,7
     22 32:4,13,14,17,   Lancet 12:25
                          35:16               maintaining          medicine 9:18,19
     18 48:20,23 49:1,
     4                                         40:22 42:22         Mental 12:23
                         large 41:14,17
    integrity 37:18                           maintenance          mention 30:16
                         laws 43:3             17:20
     39:9                                                           45:14
                         lawsuit 9:3,10       majority 22:21
    intent 37:20                                                   mentioned 38:18
                          14:3,10 16:3,15,
                                              make 6:24 15:7        43:11
    intention 37:20       19 18:25
                                               18:10,20 20:8       met 16:5,8,22
    intentional 38:25    lead 9:23 29:24       24:14 28:24 36:3
     39:10                32:5 47:19           47:5                middle 7:24
    intentionally        leads 32:5           makes 6:23 8:10,     million 40:1
     36:12 37:8,21                             12
                         legal 29:11 33:7                          mind 20:16 48:2,
     39:19
                                              makeup 21:11          3,6
                         legally 24:7,9,21
    interest 9:22
                          25:18               making 6:19          minutes 47:2,8
     42:17
                         LGBTQ 9:23            20:11               Mischaracterizes
    interests 42:7
                                              male 19:11,16,18,     38:2
                         license 24:25
    internal 9:18,19                           20,22 20:7,15,18,
                          31:12                                    misunderstand
     21:14                                     22,23 32:15,18       37:14
                         lies 17:24            45:6
    interrupting 28:4
                         likelihood 40:4,                          moment 22:17
    involved 43:6                             malignancies          31:15 43:11
                          15                   32:21
    isolation 47:20                                                morning 12:19
                         LIM 13:8             mammogram
    issue 25:24 26:6                           32:19               multifactorial
                         limited 20:21 33:9
     31:14                                                          21:4
                         linkage 37:14        mammograms
    issues 48:23                               48:18               mute 47:7
                         listed 13:5 14:7
    Item 12:12,15                             manage 9:25          muted 7:1
                          31:10,12
     13:23
                         literature 41:13     manner 42:2
    items 14:16,20,23                                                       N
     15:3,4,21           live 11:2 29:16      mark 10:5 11:23

                         lived 19:10          marked 10:6,8        names 24:7,9
             J                                 11:25 12:2           40:14
                         living 39:25
                                              marker 25:2          negative 44:22
    Jaime 16:14          logistics 46:14       31:10,11 32:4,13
                                               36:16 38:10 44:5,
                                                                   negatively 42:6
    jobs 32:25 47:18     looked 24:17
                                               10 45:23 46:21      neighborhoods
                                               48:19,25 49:3




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services
                                  FiledIndex: * infant's..neighborhoodsi5
                                        05/29/20 (615)595-0073
                                                  Page 61 of 65 PageID #: 1548
                      www.EliteReportingServices.com
     32:25 47:17          Office 6:4           participate 32:24     Pharmacists
                                                33:10 47:16           30:25
    nobody's 45:2,13      Omar 49:24
     46:4                                      partly 33:4           pharmacy 30:21,
                          one's 19:10,11,15
                                                                      23 31:14,17
    nonbinary 20:3         24:5,25 36:2        passed 43:2
                                                                     phrase 21:18,20
    nonconforming         open 8:22            passport 25:1
                                                                      22:2 44:13,25
     22:2
                          operates 46:14       patient 10:22 27:9
                                                                     physician 9:17,
    nonconformity                               31:15 32:20 38:9
                          opinion 9:3 22:22                           21 17:23 41:13
     22:11
                           25:5 37:19 40:9,    patient's 35:22
                                                                     plain 38:22
    nonexistent 40:6       10                   40:20
                                                                     plaintiff 16:13
    normal 6:18           opinions 14:21       patients 9:23
                           17:6,7,18            10:1 17:13,24        plaintiffs 14:4,5,
    note 41:24
                                                19:20,21 20:9,21      10 16:3,5,9,11,23
                          opt 30:1
    number 10:7 12:1                            24:14,17,20 25:5,     17:2,9 18:10,20
     24:13 26:7,8,9,10,   option 40:22          24 26:5,24 28:7,      49:23
     16,18 27:23                                16,20 30:17 34:25
                          options 19:19                              plaintiffs' 7:3,6
                                                35:3,5,6 39:20
    numbers 28:1                                46:21 49:2
                                                                      17:14 18:3,7,9,19
                          order 49:22
     40:24 41:15
                                                                     plausible 36:14
                          ordered 49:20        pay 31:2 32:19
                                                                      37:6 45:20 46:1,3
             O            orders 49:17,18      pediatrics 9:18,
                                                                     point 8:16,20 23:1
                                                20
                          original 40:20                              45:23 46:6
    oath 6:12              43:15 44:7,12,17    penalized 23:8,11
                                                                     policy 39:18
    object 20:23          Osteopathic          people 20:3,13
     44:20                                                           population 41:17
                           10:20 11:8           22:6 24:7,9 26:20,
    objecting 6:21                              21 27:21 32:23       posit 46:19
                          outcome 34:8          34:1,23 36:13
    objection 6:23                              40:1,11,12,13
                                                                     possess 19:23
                          outcomes 35:14
     14:24 15:23                                42:5 43:7,19 47:3,   possibly 24:12
     17:11,22 18:12       outlined 24:1         16 48:17,22
     19:3 20:19 22:25                                                potentially 32:5
                          overwhelming         percent 34:24
     24:11,19 25:8,25      22:21                                     practical 46:10
     26:11,22 27:7,24                          percentage 24:8
     28:4,14,22 30:24                           25:5,10              predict 24:13
     31:18,25 33:16                P
                                               permit 43:13          prepared 10:15
     36:22 37:9,25
     38:1,14 39:2,12      pandemic 11:4        person 6:13 19:2,     preparing 14:8
     41:6,20 42:14                              4,5,12 25:14,18,      15:8
     43:4 45:10 46:16     Pap 32:19 48:18
                                                20 27:4 32:12        prescribed 31:2
    objections 6:14       paper 12:7,22         36:3 45:4 48:24
                           34:15,18 35:10                            prescriptions
    obstacle 32:10                             person's 25:17         30:21
                          papers 15:5           33:6 36:16
    obstacles 32:10                                                  present 31:17
                          paragraph 13:9       personal 24:5          35:12
    Obstetricians          22:14 23:18 24:3     25:23 31:16,23
     10:20 11:6,10         25:16 29:2 30:16,    36:1,6               presentation
                           17 32:23 33:15,21                          10:17,18,19 31:9
    obtain 44:9                                personally 29:13
                           35:20 36:10,11                            presented 11:1,2
    occurred 30:4,14       39:7,23 40:19,25     30:3,13
                           41:24 43:10,25      persons 20:1,6,       preservation
    off-the-record                                                    17:25
                           47:14 48:4,16        14 23:20 27:15
     50:1
                          part 24:10 36:8       28:10 37:22 39:1,    preserve 37:1,17
    offering 17:7                               11,25 41:1 44:1
                           39:22




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services   Index:
                                              * (615)595-0073
                                  Filed 05/29/20 Pagenobody's..preservei6
                                                      62 of 65 PageID #: 1549
                      www.EliteReportingServices.com
    preserving 38:24    public 42:18         recognizes 33:8        50:5
     39:9,15
                        published 12:9,      reconvene 47:8        reports 37:16
    pretense 38:25       25
                                             record 7:23 49:17     representing 6:4
     39:10
                        Puerto 43:2
                                             recorded 6:18         request 8:22
    pretext 39:10
                        pull 24:13
                                             recording 6:19        required 43:22
    pretty 6:25 11:15
                        purpose 38:24
                                             records 17:20         research 12:7
    prevent 38:8         39:8
                                              18:1 37:18 38:25      21:8 42:18,19
    preventative        purposes 44:10,       39:9 42:8
                                                                   reserved 6:15
     32:2,11 48:18,23    12
                                             rectified 29:21
                                                                   respect 31:24
    prevented 34:4
                                             reduced 33:25          32:10
                                  Q
    previous 13:4                             34:14
                                                                   response 38:18
    primary 9:15,20,    question 6:15        refer 33:21
                                                                   responsibility
     25                  8:16,17,18,22       reference 39:23        38:17
    printed 12:19        18:17 21:17 25:4,
                         10 28:25 39:14      referred 20:7,17      restate 8:18
     13:20
                         46:8 48:11          reflect 25:22 27:4,   results 34:1
    prior 9:4
                        questioning           16,18 28:12 32:16
                                                                   reveal 18:15
    privacy 35:23        30:25 48:20         reflective 35:2,6,
     36:4,9,14 38:20                                               review 40:18
                        questions 7:10,       7
    private 36:4,6       21 8:15,24 22:13                          reviewed 14:3,6,
                                             reflects 27:10
     44:10               48:8,14 49:9                               9,11,14,16 15:8,
                                              33:1 47:18
                                                                    19 16:3 34:18
    Privilege 18:13     quick 46:24 48:11    refuse 36:15
                                                                   Rico 43:2
    privileged 18:15
                                             refusing 31:2
                                  R                                rights 36:13 38:20
    problems 48:17
                                             regularly 22:4
                                                                   risk 35:4
    procedures 32:2,    raw 35:11            relevant 40:5
     6,11                                                          risks 35:8
                        read 35:21 36:17,    relied 15:20
    proceedings          24 37:15 40:7                             room 21:7 23:15
     7:11                41:13 49:11,14      rely 14:20
                                                                   roughly 41:1
    process 25:13       realized 21:8        remotely 6:11
                                                                   rule 8:13
    propose 43:25       reason 36:14         remove 46:4
                                                                   rules 8:6,25
    proposing 46:4       37:2,6              repeat 18:16
                        reasonable            21:17 26:13
    proposition                                                             S
     41:11               24:18,22            rephrase 8:18
    provide 18:3 26:7   reasons 43:1         report 9:3,8 10:4,    S-H-A-Y-N-E
     42:20                                    12,15,16 11:18        7:24
                        recall 14:15 16:4
                         48:2,15,16,20        13:15 17:7,17,18     safe 29:11
    provided 9:2 17:1
                                              22:13 23:18 25:17
     18:7               receive 49:24                              SAITH 50:6
                                              29:3 30:17,20
    provisions 38:8     recent 13:2,24        35:20,22 36:10       Sam 7:25
                                              37:19 39:8 47:14
    proxy 23:3,7,14     recently 10:24                             sample 24:18,22
                                              48:15
    psychological        12:8                                       41:14
                                             reporter 6:6,9
     21:23              recited 16:19                              school 25:1
                                              7:4,7 8:8 10:4,8
    puberty 21:13       recognized 33:11      12:2 37:24,25        schools 32:25
                                              38:3 49:16,19         47:17




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services  Index:
                                              * (615)595-0073
                                  Filed 05/29/20    preserving..schoolsi7
                                                 Page 63 of 65 PageID #: 1550
                      www.EliteReportingServices.com
    scope 46:17            41:11 42:12          40:2,16 42:6        suffered 17:9
                                                43:13 44:4,6,11
    screened 32:21        significantly                             suggest 33:5
                                                45:3,5 46:11,20
                           33:24 35:3                                47:1,3
    seal 40:21 43:15
                                               state's 40:6
     44:7                 similar 42:17                             suicidal 33:25
                                               state-wide 42:19      34:3,8,9,13 35:4
    Sebold 7:16,25        simply 37:19
                                               stated 38:24 39:8    suicide 34:3 35:4,
    seek 25:6             situation 27:3
                                                                     9
                           30:3,13 45:19       statement 25:15
    sentence 29:24
                                                33:14 37:5,11,12    summarize 34:19
     36:11                situations 36:5
                                                38:7 39:5,17 40:7
                                                                    suppose 29:24
    series 8:15           size 24:18,22
                                               states 12:25
                                                                    surgical 23:23
    service 42:21         sizes 41:14           38:16 41:25 42:3,
                                                10,16,20 43:1       survey 34:21,23
    services 32:7         slim 40:6
                                               states' 42:7         swear 7:12
    set 17:6,18           small 19:21 40:11,
                           12 41:9,15          stating 39:24 42:9   sworn 6:11,12
    sex 19:6 21:3,4,5,                          45:24                7:18
     16,18,25 22:17,      smaller 40:13
     20,22 23:3,8,14                           statistical 41:10    system 33:8
                          smear 32:20           42:11
     25:2 29:17 36:20
     41:3 42:5 43:13      smears 48:19         statistically                  T
     45:4 46:12,21
                          smoothly 6:24         33:24 40:5,18
     48:19,25
                                                41:10 42:12         T-A-Y-L-O-R 8:1
    Shayne 7:16,24        social 23:22 24:4,
                           24 25:19 47:20      statistician 41:12   T-R-U-E 21:18
    shelter 30:12
                          solution 43:12,      statistics 37:1      table 8:23
    Shew 6:3 7:13,21       24,25                38:17 39:15 40:6,
     10:9,10 12:3                               23 42:8,23 44:8     taking 9:22
     13:16 15:1,24
                          somebody's
                           23:13               status 36:6          talk 27:14
     17:16 18:2,18
     19:8 20:25 23:9      sooner 47:5          stay 30:11           talking 27:3 28:1
     24:16,23 25:11                                                  29:3,4,5 31:21
                          sort 28:1            stenographic
     26:2,12 27:1,12,                                               Taylor 7:16,22
                                                6:18
     25 28:5,9,18 29:1    speak 8:9 24:21                            8:1,3 9:2,15 10:11
     31:5,20 32:8                              stick 44:24           12:4 13:8,12 14:2
     33:19 37:4,10        speaking 7:9
                                               stipulated 6:11       17:6 18:14,23
     38:11,21 39:6,21     specific 15:15,17                          23:17 25:12,23
     41:7,23 42:24         17:8 20:12,14       strong 39:16          26:14 36:19 38:5
     43:9 44:23 45:17      33:13,18 45:14                            39:3 41:9 42:25
     47:1,12 48:7 49:8,                        student 29:9
                           47:22,24,25 48:1,                         45:11 46:9 47:13
     15,18,20 50:2         2,5                 students 29:15,       48:10
    short 47:11                                 16 30:5
                          specifically 30:7                         Tennessee 6:4
    show 34:13 45:6                            study 12:14 21:8      36:15,20 37:17
                          spoken 16:22          33:22 34:5,17        39:19 40:1,16
    showed 45:3           standalone 13:14      35:13,16 39:24       42:22 43:13,19
    showing 35:13                              study's 34:1          44:4,7 45:3,5
                          standard 49:23
                                                                     46:11
    shown 34:20           start 10:3 22:14     submit 34:23
                           27:19
                                                                    Tennessee's
    sic 14:12                                  subset 19:21          38:18,24 39:8
    sign 47:4 49:11,14    state 7:22 24:3      successful 22:20
                           25:17 33:8 35:21,
                                                                    Tennesseean
    significant 21:7                           suffer 23:21 28:20    40:3
                           22 36:11,15,20
     27:23 29:25 40:18     37:6,16,17 39:25                         term 15:10 20:4




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 Services    * (615)595-0073
                                  Filed 05/29/20 PageIndex:
                                                      64 of 65scope..termi8
                                                               PageID #: 1551
                      www.EliteReportingServices.com
     21:4 22:4,6,9
                                   U                   W
    terminologies
     19:25
                          unable 23:3 30:11    Webex 6:9,10,16
    terms 18:25 19:25      32:24 47:16          8:11 47:4
     20:2
                          undergoing 25:6      week 10:24
    testified 7:18
     22:16                underlying 43:1      well-established
                                                15:5
    testifying 48:16      understand 8:17
                           11:20 15:18 17:6,   Williams 39:23
    testimony 14:8         17 36:25 37:13
     15:7,8,19 17:13                           witnesses 14:13
                           45:24 46:13
     22:5 24:2 38:2,7,                         woman 30:10
     19 39:18 46:18       understanding
                           46:10               women's 30:12
    therapy 9:25
                          understood 21:9      wondering 12:18
    things 6:24 18:11,                          13:1
     21 21:5              undertaken
                           42:10,11            words 34:11
    thought 13:17                               38:23 43:24
     47:24,25             unique 36:2
                                               working 22:8,11
    time 6:23 7:9         United 12:24
     22:22 33:18 39:5                          workup 23:4
                          University 9:21
     47:23                                     worsen 25:18,20
                          updated 9:9
    title 12:22                                 27:22 33:6
                           10:25 11:24
    today 9:6 49:10        13:11,13,23         worsened 26:24

    transcribe 8:11       uphold 38:17         worsening 28:21
                                                29:4,6 47:20
    transcript 8:10
     49:18,21,23                   V           worsens 28:11

    transgender 9:24                           written 8:10 12:8
                          valid 40:22           14:12,13
     10:1,22 12:24
     19:1,4,5 24:7,9      Vanderbilt 9:21,     wrong 23:8
     25:20 30:1,5,10       24
     32:12,23 33:6                             wrote 40:8
                          variability 41:15
     34:21 36:5,13
     37:3,21 38:9 39:1,   variations 41:9              Y
     11,20,25 40:3
                          vernacular 22:10
     41:1 42:1,5,21
                                               year 34:4
     43:19 44:1,5         video 6:17,19
     46:21 47:15                               youth 30:1
                          virtual 11:3
    transition 23:20,
     22,23 24:4,10,25
                          virtually 11:2
     25:6,13,19           visual 22:18
    trauma 21:23          vital 17:20,25
                           37:1,18 38:17,24
    treated 17:4,12
                           39:9,15 40:6,22
    treatment 17:2,24      42:8,23 44:8
    true 21:16,18 35:2    volunteer 16:12




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-3 ServicesIndex:
                                              * (615)595-0073
                                  Filed 05/29/20   terminologies..youthi9
                                                 Page 65 of 65 PageID #: 1552
                      www.EliteReportingServices.com
